PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,285,144
Issue Date: 29 Mar 2022
Application No. 16/323,227
Filing or 371(c) Date: 4 Feb 2019
Attorney Docket No. BROD-0662US

:
:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:
:



This is a decision on the PETITION FOR RECONSIDERATION OF PATENT TERM UNDER 37 C.F.R. § 1.705(b) (“Request”), filed April 25, 2022.  Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from eight (8) days to twenty-one (21) days. The Office’s redetermination of the PTA indicates the correct PTA is twenty-one (21) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 8 days on March 29, 2022. Applicant timely submitted the present Request and required $210 fee for filing an application for patent term adjustment on April 25, 2022.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 108 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
100 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA set forth on the patent is 8 days (108 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 100 days of Applicant Delay).

The Request argues an 8 day period of reduction, not a 21 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an amendment under 37 CFR 1.312 (“Rule 312 amendment”) on November 23, 2021, after a notice of allowance was mailed on November 15, 2021. The Request asserts the period of Applicant Delay is 87 (79 + 8) days. The Request asserts the correct PTA is 21 days (108 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 87 days of Applicant Delay).

As will be discussed, the Office concurs that an 8 day period of reduction, not a 21 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment on November 23, 2021, after a notice of allowance was mailed on November 15, 2021. Therefore, the Office concurs that the period of Applicant Delay is 87 (79 + 8) days, and the correct PTA is 21 days (108 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 87 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 108 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 108 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

The Request disputes the Office’s prior determination that the number of days of Applicant Delay is 100 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 87 days. 

The Request argues an 8 day period of reduction, not a 21 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment on November 23, 2021, after a notice of allowance was mailed on November 15, 2021. The Office concurs.

37 CFR § 1.704(c)(10) is the pivotal rule in this request for redetermination.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. The rule change applies in all applications in which a notice of allowance was mailed on or after July 16, 2020. 

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A Notice of Allowance was mailed on November 15, 2021, which is after the July 16, 2020 effective date for current 37 CFR 1.704(c)(10). On November 23, 2021, applicant filed a voluntary Rule 312 amendment. Pursuant to 37 CFR 1.704(c)(10), the 8 day period of reduction begins on November 16, 2021, the day after the mailing of the November 15, 2021 notice of allowance, and ends on November 23, 2021, the day the Rule 312 amendment was filed. Accordingly, the 21 day period of reduction has been removed, and an 8 day period of reduction has been entered.

The period of Applicant Delay is 87 (79 + 8) days.


Conclusion

The Request asserts the correct period of Applicant Delay is 87 days and the correct PTA is 21 days (108 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 87 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 87 days.   Therefore, the correct PTA is 21 days (108 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 87 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by twenty-one (21) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction